DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-11, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shmueli et al (US 2006/0013254) in view of Tuchman et al (US 2017/0109757) and further in view of Wetherell et al (US 2011/0179126).
Claims 1 and 11, Shmueli teaches a computer-implemented method and a system 
(a)	receiving, by a computer of the contact center, an incoming contact from a customer via a first communication channel, the incoming contact assignable to a plurality of available communication channels for incoming contacts; (router capable of automatically routing communication data/incoming request through a communication channel of a plurality of communication channel types, [0007]);
(b)	queueing, by the computer, the incoming contact in a first queue associated with the first communication channel; (router stores information relating to communication history, preferences relating to a user of the system, availability for communication of each of the plurality of communication charnel types and/or terms and conditions associated with each of the plurality of communication channel types, [0011].  Here examiner maps queuing to storing.  Tuckman, also teach queuing where no agent is available, place a call in the queue till the agent becomes available, [0060]);
(c) determining, by the computer, a ranked list of channels; (Shmueli: provide several communication channels (i.e., voice, video or text, [0051] or wired or wireless, landline or cellular, [0053-0054]) per user’s preference and need, [0049]. Examiner also notices that Tuckman also provides “a list of one or more communication channels that are available for the customer to reach an agent for support services of a particular product. The availability of the communication channels may be determined based on client's preference available from client database 213 and customer's preference available from customer profile store 219, [0094]”.  Please see Wetherell for further analysis on ranking).
(d)	presenting to the customer the ranked list of channels; (see (c) above);
(e)	determining whether the customer chooses to be assigned to a channel in the ranked list of channels (see (d) above or Shmueli, [0055] and figs. 2 and 4; Or Tuchman: selecting and assigning a customer representative (see (d) above); and
switching the incoming contact to one of the channels in the ranked list of channels in response to determining that the customer chooses to be assigned. (See (e) above).
Shmueli describes his system within the PBX as well as landline and wireless Centrex, Shmueli does not explicitly discuss his system within the contact center environment.  Tuchman teaches via Fig. 14 “in response to an activation of a one-touch application initiated from a mobile device of a customer, a request is transmitted by the one-touch application to a service API of a support center for support services of a product. At block 1402, a customized page having a list of communication channels is received from the service API of the support center, where the communication channels are those available for the customer to initiate a contact with an agent of the support center, which may be determined based on the client's preferences and customer's preferences. In response to a selection of one or more communication channels, a communication session is established between the customer and the agent, [0111]”.
(c) continued… Here, examiner further notices that the claim requires the ranked list of channels …Both Shmueli provides a list of channels (i.e., voice, video or text, [0051] or wired or wireless, landline or cellular, [0053-0054]) per user’s preference and need, [0049]… and Tuckman provides “a list of one or more communication channels that are available… The availability of the communication channels may be determined based on client's preference available from client database 213 and customer's preference available from customer profile store 219, [0094]”). By obviousness, both teachings imply a ranking of channels based on some type preferences.  To support this obviousness, examiner further furnishes:
Wetherell teaches  a method and an engine to “include, exclude, or adjust in rank any communications channels within a list of available communications channels based on available information, [0071]… Of course, it will be appreciated by those of skill in the art that almost any suitable ranking algorithm may be used to prune and rank available communications channels based on any desired parameters or information, [0072]”.
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Tuchman and Wetherell into the teaching of Shmueli for the purpose of providing call centers the advantage of routing to a destination channel or station based on the defined preference and any suitable ranking algorithm for greater enhancement and revenue generation. 
Claims 3-4 and 13-14, further comprising: determining a preferable communication channel, wherein the preferable communication channel is the one of the ranked list of channels (See Tuchman and Wetherell);  before assigning the incoming contact to the preferable communication channel; informing, by the computer, a user device associated with the incoming contact about the preferable communication channel; receiving, by the computer, an indication from a user device to change to the (Shmueli: decision making unit to select the most appropriate communication channel type utilized, [0049, 0055]; the call may be forwarded out (through another channel) or rerouted to voice mail (local or at a service provider), [0099]… by obviousness, voice mail system will indicate the reroute and request the user to leave the message.).

Claims 6 and 16, further comprising: transmitting to a user device associated with the incoming contact an indication that the first communication channel is the preferable communication channel.  (Wetherell: [0071-0072]).

Claims 7 and 17, wherein the plurality of communication channels and the first communication channel comprise at least two of a short message service, a chat service, an audio channel, a video channel, a social media channel, a multimedia messaging service communication channel, a rich communication service communication channel, or a web-based channel.  (Shmueli, [0004]; Wetherell, [0031]).
Claims 8 and 18, further comprising: disconnecting the incoming contact from the first communication channel; and sending to a user device associated with the incoming one of the channels in the ranked list of channels.  (Shmueli, fig. 4, [0101] Also see Tuckman, [0111] and Fig. 14; Wetherell, [0071, 0072]).
Claims 9 and 19, wherein the preferable communication channel is determined based upon relative wait times associated with each of the first communication channel and the plurality of communication channels.  (Tuchman, [0060]: The ACD keeps track of the estimated wait time of each queue of customers); 
Claims 10 and 20, wherein the one of the channels in the ranked list of channel  is determined based on capabilities of a plurality of agents available to handle the incoming contact.  (Tuchman, skillset, [0057], availability of agent, [0060]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shmueli in view of Tuchman,  Wetherell and further in view of Dilip).
Claims 2 and 12, further comprising: determining a  preferable communication channel, wherein the preferable communication is the one of the ranked list of channels: assigning, by the computer, the incoming contact to the preferable communication channel; and after assigning the incoming contact with the preferable communication channel, moving, by the computer, the contact into a second queue associated with the preferable communication channel.  (Dilip: FIG. 4 is a flow diagram illustrating an embodiment of a procedure for handling received transactions. Fig. 2 shows the switching by the transaction analysis system which determined if the call should go to the email system 62 or switch to video system 66.  Fig. 3: A transaction queue 74 is provided for queuing various transactions handled by transaction controller 44. Although a single transaction queue 74 is illustrated in FIG. 3, a separate transaction queue may be provided for each type of transaction supported by the transaction processing system. In addition to transaction queue 74, transaction processing system 40 may include one or more transaction queues.).
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Dilip into the teaching of Shmueli for the purpose of providing multiple queues to handle different channels to ease the overload of one single channel.

				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/           Primary Examiner, Art Unit 2651